Case 7:20-cv-04764 Document 1-1 Filed 06/22/20 Page 1 of 10




                                     664))
          EXHIBIT
                     Case 7:20-cv-04764 Document 1-1 Filed 06/22/20 Page 2 ofINDEX
                                                                               10 NO. 33932/20L98
NYSCEF DOC.   NO   1                                                  RECEIVED NYSCEF: ll/22/2019




                   vIB COUR         OF THE STATE OF NEW YORK
                   'Y OF BR(


                   IEM   SAYI
                                                    Plaintiff.                     SI,MMONS
                                     -agBinst-
                                                                                   INDEX NO.
                   C WHOLE               CORPORAfiON and
                   C WHOLE               MEMBRSHIP,INC.,                           FILED ON:

                                                                                   Plaintiffrcsidcs Et
                                                    Defendants.                    l99l    Gleason Avonuc
                                                                                   Brcos NY 10472
         TO        ABOVE                    DEF'ENDA}IT(S):

                                    ARE HEREBY SUnAnAONgO to answer the complaint in this action and to
         sorve &             of      ansu,pr, or if tbe complaint is not served with this sutnmons, to sqrrc a
         notise                      on tbe plaintiffs attomey, within tweity (20) days aftcr the sen'ico of this
                                    of tbe day of service (or within thirty (30) days affcr servicc is complete if
         this                rS     pcrsonally deliverd to you within the State of New Yotk) and in case of
         yolu            to           or answer, judgment will be taken agoinst you by default for the $lief
                     inths
                              The       ofthe venue designated is 0re plaintifrs residence

         DA                           New York
                                        20,2019


                                                                                                      EsgP.c.
                                                                                      for Plaintiff
                                                                                         Ilill Road
                                                                            Tappan,   NY   10983
                                                                            Qrz)es7-3634
                                                                            !@bgadd$ss
                                                                            H. BRUCE RSCI{ER ESQ. P.C.
                                                                            P.O. Box 119
                                                                            Tappm,tl'Y 10983
                                     CORPOMTION (secretary of state)
         c/ocr                        SYSTEM
         ut              A
         NEW             NEW            r00r l

                                     MEMBE&SHIP, INC. (secrehry of state)
         c/ocT                        SYSTEM
         ln
         NEW             NEW            t00l I




                                                             1of9
                   Case 7:20-cv-04764 Document 1-1 Filed 06/22/20 Page 3 ofrNDEX
                                                                             10 N0. 33932/20198
NYSCEF DOC.   NO                                                    RECEIVED NYSCEF: II/22/2019




                              OF THE STATE OFNEW YORK

                                                                          INI'EX NO.


                                             Plaintifi,
                                                                          VERINED COMPLAII{T
                              -against-

                                  CORPORATION and
                                  MEMBERSHIP, INC.,

                                             Defendqnts

                                complaining of tho dsfendants, by his attomey, H. BRUCE FISCHER
         ESQ.P      alleges     informirtion and belisf as follows:,

                               AS AI{D FORAFIRST CAUSE OX'ACTTON
                               PLAINTIFF. SHAJVIEEM SAYE.D ALLEGES:
                       1     That at ell times hereinaffer mentionod, the plaintiff was and still is a
                  the        of Bronx, City and State OfNew York.
                       2.    Tbat at all times hercinaftsr montioned the def€rtdatr! COSTCO
                                            was and sdll is a domestic corporatiorq duly orgaoizod and
                      and   virtue of tbe laws of tho State ofNcw Yorlq and maintains on o6ce forths
                   of         inNew York State.
                       3     That    8t     all times hereinafter mentiora4 deftndant COSTCO
                                            was a domestic corporation doing business in the State ofNew
         York     a place             in the State ofNew York.
                       4.    That at all times hereimfter meutioned, defendang COSTCO
                         c                   was a duly organized foroign corporation authorized to do
                infre      of New York and traosacting hrsiuess'in the State of New York-
                       5     That at all times hereinafter mentioned, defendant, COSTCO
                                            was a foreigp corporation tarsacting business in &e Stste of
         New      with   a     of business,in  the State ofNew York'
                       6.    That at      all times   hereinaftcr mentioned the defendan! COSTCO
                                         , INC. was and still is a domcstic coryoration, duly organized
         and         under     by virtue of the laws of the Stare of New York, and maintains an of6ce
         forthe             business   inNew York Stare.
                       7     That   'at     all times heroinaftet mentioned, defondant, COSTCO
                                           INC, was a domestic corporation doiqg busihess inthe State of
         New Y    with a       of busiiress in the Starc ofNew York.
                       E.    Thst     at    all times hareinafter rrentioned, defeadanl COSTCO
                                         , INC. was e duly organiad foreign corporation authorized to do
                   the     of New York and bansacting business in the Stato of New York.
                       9     That at all times hereinafter mendoned, defendant, COSTCO




                                                      2of9
                      Case 7:20-cv-04764 Document 1-1 Filed 06/22/20 Page 4 ofINDEX
                                                                                10 NO.                         33932/2019E'
NYSCEF DOC. NO.   1                                                                       RECEIVED NYSCEF:         IL/22/2019



                                            , D.lC, was a foreign corporation transacting bruiness in the State
         ofNew           with place of business in the State of New York.
                          10.    That on or about the 13th day of May, 2018, the defendant, COSTCO
                                             , was the owner of certain real property identified as I
                      Lane,     ofNew Rochelle, Cowrty of Westchester, State ofNew Yor{<.
                           I l.  That on or about the l3th day of May, 2018, the defendang COSTCO
                                          , lNC., was fte owner of certain real property identified as I
                      Lanc,     ofNew Roohellg County of Westchester, $tate of Ncw Yo*.
                          12.    That on or about the l3tlr day of May, 2018, the defendant, COSTCO
                                             managed csrtain real property idetrtified.as I Indtrstrial Lane,
         City     0w              County Westchester, State of New Yprk.
                                         .of
                           13.    That on or about the l3th day of May, 2018, the defeadant, COSICO
                                                                                             as I Industial
         Lane          ofNew
                           14.    Tbat on or about the l3th day of May, 2018, the defendant, COSTCO
                                              ,'maintained certain real property identified as I lndustiial
         Latr€,        ofNcw            County of Wesrchester, Slatc ofNewYork,
                          'ls,    That on or about the l3th day of May, 2018, the defenalant, COSTCO
                                           , INC., maintained certain real property identified as I lndustuid
         Lane,         ofNew            Couuty of Westchest€r, Stste ofNew York.
                           16.    Tbat at dt times hereinafter merrtiond, the aforermentioned prerniscs was
         and          used  for             Pufpose3.
                           t7.   That al all times hercinafter mentionod, the aforcmentioned premises was
         and           used for          and commercial purposes.
                           18.   Tbat on  or about lhe l3th day of May, 2018, ths defendant COSTCO
                                               r w6 the lessor of certain real property identified as I
                      Lane,     ofNewRochelle, County of Westchester, State ofNew Yo*.
                           19,   That on or about the l3th day of May, 2018, the defendant, COSTCO
                                              INC., was the lessor of certain real property idsntified as I
                      Lanen     of New Rochelle, County of Westchester, State ofNew Yorlc
                           20.   That on or about the t3th day of May, 2018, the defendant, COSTCO
                                               , w6 the lessee of certain real property identified as I
                      Lane,     ofNewRochelle, Cormty of Westchester, Stat€ ofNewYork.
                           21.   That on or about the l3th day of May, 2018, the defendant, COSTCO
                                            , NC., was the lessce of oertain real property idcntified as I
                      Lans,     ofNew Rochelle County of Westchester, Stale ofNew York.
                           22,   That on or about the l3th day of May, 2018, the defendant, COSTCO
                                               operated a rctail store at the premises identified as I Induscial
         Lane,         of New           County of Westohester, State ofNew York,
                           23.   That.on or about the l3th day of May, 2018, the dofendant' COSTCO
                                            , NC., opera0ed a retail storc at the prcmises'identlfied as I
                      Lane,     ofNew Rochelle, County of Westchester, State of New York
                           24.   That on or about the 13th day of May, 2018, the defgndant COSTCO
                                               conduotod and transast€d business wder the assunred business
         name                           at the aforementioned premises.
                           2s-   That on or about the l3th day of May, 2018, the defendant COSTCO




                                                          3of9
                    Case 7:20-cv-04764 Document 1-1 Filed 06/22/20 Page 5 of 10
                                                                                                         rNDEX NO. 33932/20198

NYSCEF DOC.    NO                                                                                RECEIVED NYSCEFT       It/22/2019



                                                  , INC. conducted and transacted hsiness under.the assumed
                    natrle   of           Wholesale" at the aforemsrtioued premi*s.
                             26.       That at atl tines hereinafter mentioned, the defendsrts their servants,
         agents,                           managed, controlled, operated, and maintrined certain real property
         and                              I
                                        as Industrial Lane, City of New Rochelle, County of Westchester, State
                    ork.
                             u         That on or about the t3th day of lv1ay, 2018 &e def€odaots wpre tmdcr a
         duty to                          and carc for the aforementioned premises so that said premises were in
         a safe        proPer                and so that tbey were not dangerous to those who laufirlly used
         them.
                             28.        That at all times hereinaftsr me'ntione4 it was the duty of the defendants,
         their                          and/or employees to use rcasonable care add diligence in the mamgement'
                                        care, custody and contrrol of the said premises and ofany condition thcrtjn
         and at      times to             same in a proper and saft condition.
                         29.            That on or about the l3th day of May, 201E,. the plaintif{, SHAMEEM
                     while                   at said premiseg was caused to slip and fall due to          a   negligent,
                                         and traplike condition.
                         30.            That at all times hereinafter nentioned, the defondants, fteir agents,
                    and/or                       were negligent and gutlty of culpablo conducf in negligently,
                     causing,                  and permitting said premises to be and remain in a hazardous, unsafe
         and                                   ttrat the defendub, their servantg ag€Dtq and/or e,mployees werc
                     rcckless,       negligent and guilty of oulpable conduct, in the ownership, operation,
                                               and control of said premises; that the defendants, thcir servants,
         agents,                              were caroless, reckless, negligent and guilty of culpable conduct, in
                    creating,                     urd/or allowing 4 dangerous,.hazardous, shppery condition to be,
                     and                 upon said prcmises; in causing allowing creatiqg; and/or permifting a
         hazad"                          a nuisauce for persons lawfirlly at said prpmises, and in partioular ttris
                     m.              to tain, and hire compgtent personnel for the putpose of maintaining said
                     in              to take reasonable meagures necessary to prevetrt the creation Ofa hazardoU
                     for those                 lawfully at said premises, and in particular this plaintiff; in failing to
                                       those servants, agents, and/or employecs who we're prcs€Nil on tho prcmises
         ln,        to protect                the creation, and/or allowance of a hazardors condition; in failing to
                     irupect,                  and olean said premises; in negligontly mopping and cleaning tho
         floor;                        leaving the floor in a dangerous, wet, slippery and hazardous condition; in
         failing     provide             waming signs, cones or baniers; in causing permitting, and allowing said
                     to crdst             rernain in a slippery, hazardous and othenrise unsatisfactory condition,
         thereby                      a concealcd menace, nuisancg hazard and trap; in failing to adcquarcly and
                       supervi          their servants, agcnts, and/or employees for the purpose of adequately and
                                          mainaining and controlling the premises; in'failine to take the necessarY
         and                 steps       prevent tbis foresseable ocouneDce; in failing to supervise tho employees;
         rn          both               and/or constnrotive knowledge of the dangerous conditions complained ot
         ln            the                     rules, statutes, and ordinances which governed the activities of the
                      at the             and place herein mentioned; and in otherwise being nogligent.
                              31.        That by reason. of the foregoing, the plaintifi, was caused to and did
         sulrtain                           and sorious personal injuries in and througbout the limbs and body;
                                      lame and disabled; was caused to suffer coltusions, &acturos, abrusiolts,




                                                                4of9
                       Case 7:20-cv-04764 Document 1-1 Filed 06/22/20 Page 6 of 10
                                                                             rNDEX NO. 33932/20198

NYSCEF DOC. NO       1                                                 RECEIVED NYSCEF: Lt/22/2019




                       od             , was causd to suffer s sevcre Shook to the'nervous sistem and certain
                                     caused to suffer ad still continues to sufter great physical pain, m€ntal
                                  injuries; was confined to a hospital, bed and home for b long period of time; ,
         was                 b              hoqpital and medical aid, Featnent and attention and to o(pend
         divcrse            of          for samei has been. preveotcd from engaging in said plaintifs ttsual
                       and               for a long pcriod of time, all with attendant losses and ginoe some of
         said            are       a p€rrnanent and long lasting nitle, upon information and bclief will
                     to suffer              paiq sufrYring, inconvenience, loss of enjoymen't of tife, and
                      the
                            32. Tbat at all times berein aftsr meutione4 and for sone tine prior therctot
         the                   agents, seruanb and/or employees had knowledge and written, actual and/ot
                        notice the aforementioned dangerotu, hazardous and msafe condition"
                          33    This action fatls within one or more of the orceptions sst forth in CPIR
         ssl602.
                            34.     That the dmount of said damages sustainod by the plaintiff as a rcqrlt of
         the                       persouat injruies and pecruriary loss are in a substautial sum of money to b€ " "
                       by the
                          3s.                         of said darrages srstained by the plaiutiff as a result of
         the                         the jwisdictional liniB of all lower courts which would otherwise have
                       of this

                                     WffiREFORE, plainti8 SHAMEBM SAYED demands                     judgment
                                     on the First Cause of Action in an amount whioh exceedg the  jurisdiction
         against
         limits         tower          which would othenn'ise have jurisdiction over this acdoq toge0rer with
         irtei€dC,          md                 of this agtion.

                                      New Yo*
                                        20,2019


                                                                                       FTSCHERESQ. P.C.
                                                                                    forPlaintiff
                                                                           89 Hickory HillRoad
                                                                           Tappan.NY 10983
                                                                           Qtzr9s7-3634
                                                                           Mailing Address.
                                                                           H, BRUCE FISCHER ESQ, P,C.
                                                                           P.O. Box 119
                                                                           Tuppan,NY 10983




                                                            5of9
                    Case 7:20-cv-04764 Document 1-1 Filed 06/22/20 Page 7 ofrNDEX
                                                                              10 NO. 33932/20198

NYSCEF DOC. NO.   1                                                  RECEIVED NYSCEF: Ll/22/2019




                                                   VE.RIF'ICATION




                           The gudenigpe{ an attorney admitted to practice      in ths Courts of New York
         Stnte,    that:

                           I     BRUCE FISCIIE& ESQ., thc attomey of record for the plaintifl
                                  havc read the annexcd SUMMONS Al{D VERIFIED COMPLAIIflI
         know      contents           and the sarne arc tnre to my knowledgc, o(cept those EaUetB therein.
         which     stated to     allegedupon information and belief, and as to those mattcrs I bcllevB thern
         to be       My           as to those matters therein not stated upon knowlodge, is based upon the
                    and                in our files.

                           I      that the foregoing statements arc tnre under penaltios of pedttry.

                                   NewYork
                                     2Q.,20t9




                                                         6of9
                       Case 7:20-cv-04764 Document 1-1 Filed 06/22/20 Page 8 of 10
                                                                              rNDEX NO. 33932/20198

NYSCEF DOC.   NO   1                                                               RECEIVED NYSCEF: IT/22/2OLg




                       NO.
                   I


                   VlE COI'R OF THE STATE OF NEW YORK
                   ry or gR(

                       EM SAYE

                                                         Plainttfr,

                                           -agaiDst-



                       ] WHOLE                 CORPORATION and
                       C       WHOLE           MEMBERSHIP, INC.,

                                                         Defendants,



                       )NS AI{D                        COMPLAINT

                                                                          -----x

         H.                                ESQ. P.C.
                                          PLAJM:F-F(S)
         89                               ROAD
         TAPP              t   Nv.1
         (2r2)                  634


         H.                                ESQ. P.C.
         P.O,                  119
                               I.IY 109




                                                                  '7of9
                     Case 7:20-cv-04764 Document 1-1 Filed 06/22/20 Page 9 ofrNDEX
                                                                               10 NO. 33932/20t9E

NYSCEF DOC. NO   L
                                                                      RECETvED r,riscer: l.]-/22/2019




                 B   @T'RTO TIIE STATE.OFNEW YORK
                     OFBRON)
                                                                                           INDD(NO.
                 MSAY'BD,
                                                              Plaintiff,

                                         -ogins!
                 rr[rarl t]Q       A
                                         CORFORATIONANd
                                         MEMBEn.SHIP,INC'

                                                              Defcndants.

                                                        NOTICE O8 ELECIROMC TIIING
                                                               (MandatoryCare)
                                                              (Unlforur Rule 0 2@.5tb)

                       bavc                 tLis Noflce bccaucc:

                              D'          The Plaintifi/P€dtloner, rvhose namo is listed above, has liled this cuc using the New
                                       Sbte Courts e-fillng sYstem, E[d
                              2'          You are   a   Dofcndan/Respondent (a pcty) io &is case.


                                         to your attorney. (A&xneYs: sce "lnbrmstlon       br Atomcys"   pg, 2).



                       wlll   be            rvllh all documenb ln paper and you mu$sen'e and lile your documen'ts ln popert
                           you             io partlclpato ln e,filing.

                     you               to parlictpate ln e.lillug; you S! hrve occcs to a omputer End a scanncr or oller
                           to               documents lnto eloctrcric format s conncctlon to the lnteructr snd an emall
                      msr to               scrriccof doctumG.

                      bcncll6           pafiidpating ln e.llllng include:

                              o           sorving and filingyotu docum$ts elecronloally
                              a           free acoass to vlow and prlot your efiled documoob
                              a           limiting your number of tips to dre counhouse
                              a           p8y any court fees on'line (credit catd n?rded).


                      reglstcr          e.tlling or fog more lnformgtion about how e.liling works:

                              visitr                                                  or
                                         tbe Cled<'s Offise or Hetp Centcr at the court wbere thc case w8$ filed Court oontacl'
                                              can be found at   wrnv,nycourts.gov
                      tudleed                       b help r€pt€gent youtself visit www.nycourthelp.gov,

                                                                           Page I   of2




                                                                            8of9
                               Case 7:20-cv-04764 Document 1-1 Filed 06/22/20 Page 10 of 10
                                                                                      rNDEX NO.,33932/2019E

NYSCEF DOC. NO.                                                                                                       RECEIVED NYSCEF.:   TI/22/2019

                      a



                                                           '   -   ..   Informetlon forAttotacYs

                                                           (E-fillng ls Manrlatory for Attorneye)

                                sltorocy              s party $tro ls served      wih $h   nodce must elthdc

                                      l)                                                   wihin   tho e-fitod malter on tbe
                                               sib
                                                                                                                     '
                                      2'    theNoticoof OptOut form wi$ tbe cted( of thc corhr where 0ris atdon is
                                              md sonre on all psrtics. Bxcmptions from mondatcy e-filing arc limitedto
                                               who certi$'in good faidr tbatthoy leclc.fte compurrludwue and/or scanncr and/or
                                              conneclion or that they lack (along wittr all employces sgbject !o thelr dfuwtion)
                                      the           ro oporated such equlpment. [Section'202,5-bb(e)]

                                            informstion aboU etoctronic filing md to c(osts I NYSCEF amunt virit thc
                                                u !rylrw.nvcourts.eov/efilq & contrd 0rc NYSCEF ResourceCentsr
                                                      e-maih efile@gicou4s.gov).


                                              Naw York
                                                20,2019


                                                                                                               FISCHERESQ. P.C.
                                                                                                            brPlahdfr


                                                                                                   Email: HBFLAW@IAOL.COM
                                                                                                   Maillne Address
                                                                                                   H. BRUCE FTSCHERESQ. P.C.
                                                                                                    P.O. Box I 19
                                                                                                   'Tappan,NY
                                                                                                                10983



                                              CORPORATION (secretarY of statc)
             c|/o         cT                   SYSTEM
             ll   I               A
             NE.W                 NEW            r00l I

                                              MEMBERSHIP, fNC. Gocr€tary of stato)
             c/o cT                            SYSTEM
             lll                  A
             NEW                  NEW             l00l I

        ,'



                                                                                Page2of?




                                                                                 9of9
